DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
 
Response to Amendment
In response to the amendment filed on 03/09/2021, Claims 1-17, 21-23, 27, 30, and 32-35 have been cancelled, and Claims 18-20 and 52 are withdrawn from consideration. Claims 24-26, 28, 29, 31, 36-51 are pending examination.

Election/Restrictions
Claims 24-26, 28, 29, 31, 36-51 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20 and 52, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/24/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 18-20, 24-26, 28-29, 31, 36-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Perriello (US PGPub 2013/0035720) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 18 and 24 which recite, inter alia "a suspension device defining a first end and comprising a button and a locking pin, the button having a proximal facing surface, a distal facing surface configured to mate or fix to tissue, bone, or other member, and a receiving surface configured to mate with the locking pin, the locking pin having a mating surface configured to mate with the receiving surface of the button, and at least one concave indentation formed in the mating surface and configured to receive at least a portion of a suture therein for passage or capture.".  The novelty of this invention is ability of the sutures being manipulated through a baseplate on one end and locking pin mated with a button on the other to allow tensioning the construct and causing it to automatically lock when the applied tension is released and using a mechanism that utilizes the construct tension generated during the tensioning step to securely lock the construct by means of pinch points designed to maximize the tensile strength of the construct by increasing the surface area of contact between the 
The closest prior arts of record Perriello (US PGPub 2013/0035720) teaches a button suture assembly similar to that of Claims 18 and 24 however does not teach the claimed concave indentation (see applicant’s arguments, filed 03/09/2021).
Because none of the prior art documents of record teach a suture button assembly or method of use as recited in Claims 24 and 18, respectively, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 18 and 24 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED G GABR/Primary Examiner, Art Unit 3771